Citation Nr: 1017848	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for Waldenstrom's 
macroglobulinemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from October 1958 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

In December 2008, the appellant testified before the 
undersigned Acting Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Waldenstrom's macroglobulinemia is not shown in service; 
this condition was first documented more than 40 years after 
service discharge.

2.  Waldenstrom's macroglobulinemia has not been 
etiologically related to an event or incident of service, to 
include herbicide or pesticide exposure, or skin rash with 
swelling of the legs.

3.  Records on the use of herbicide and pesticide agents at 
Fort Lawton were not maintained by the service department as 
they were deemed without historic value; there are no 
historical records showing the use of certain herbicide 
agents or pesticides at Fort Lawton during the appellant's 
period of service.





CONCLUSION OF LAW

Waldenstrom's macroglobulinemia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Specifically, VA 
asked the appellant to (1) explain how her military duties 
exposed her to herbicides; (2) send medical evidence showing 
a diagnosis and earliest symptoms of the disease she reported 
as resulting from herbicides (DDT); and (3) evidence showing 
that Waldenstrom's macroglobulinemia existed from military 
service to the present.  VA advised the appellant of the 
disability rating and effective date elements at this time.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with private medical records.  VA afforded the 
appellant an opportunity to appear for a hearing.  The 
appellant testified before the undersigned in December 2008 
and a copy of the transcript is associated with the claims 
folder.

In light of VA's duty to assist obligations, VA attempted to 
help the appellant establish exposure to pesticide and/or 
herbicide agents in service.  First, VA requested evidence of 
exposure from the appellant.  She provided service treatment 
records showing treatment for rash related to use of diet 
pills.  There was no indication that rash due to pesticide or 
herbicide exposure in the service treatment records.  The 
appellant also submitted lay statements.  A statement from a 
fellow servicewoman reflects that she saw the spraying of 
poisonous herbicides for weed control and spraying for 
mosquitoes at Fort Lawton.  Second, in May 2009, VA requested 
records from the National Archives and Records Administration 
(NARA) concerning the use of chemicals for weed and insect 
control by grounds keeping.  NARA responded in May 2009 that 
"there is nothing we can do for Ms. [redacted].  It must be 
noted that even if records had been created documenting such 
chemical usage, they would not make it to the National 
Archives as historically valuable records intended for 
continued preservation."  The RO issued a formal finding 
memorandum dated June 2009 indicating the records sought from 
NARA were unavailable for review.  The Board finds that VA 
has exhausted all avenues to document pesticide and/or 
herbicide exposure in service.  Thus, VA satisfied its duty 
to assist in this regard.

In some instances, VA's duty to assist includes providing a 
VA examination.  Here, a VA examination has not been 
conducted.  However, as the Board concedes the current 
diagnosis for Waldenstrom's macroglobulinemia and there is no 
documented exposure to harmful herbicide or pesticide agents 
in service, a VA examination is not required.  Also, there is 
no evidence of Waldenstrom's macroglobulinemia in service or 
soon thereafter, and no competent evidence indicating a link 
between the current diagnosis of Waldenstrom's 
macroglobulinemia and service.  In these circumstances, there 
is no duty to provide a VA examination.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

The appellant seeks entitlement to service connection for 
Waldenstrom's macroglobulinemia, a type of non-Hodgkin's 
lymphoma.  She alleges that she was exposed to herbicides 
while stationed at Fort Lawton because she had to walk 
through areas that had been sprayed with chemicals to control 
insects and weeds.  The appellant reported that she was 
treated for discoloration and swelling of the legs, which she 
attributed to walking along paths sprayed with chemical 
agents.

In support of her claim, the appellant has submitted lay 
statements from individuals.  M.H. reports that she was 
stationed at Fort Lawton with the appellant and stated that 
"During these years the road ways and paths were sprayed 
with poisonous herbicides for weed control."  M.H. further 
stated that "I remember them going around spraying for 
mosquitoes, etc."  The appellant's husband reports that he 
knew the appellant during her service at Fort Lawton; he 
stated that there was spraying for weed and insect control, 
and that the appellant had been treated for rash and swelling 
of the arms and legs in service possibly related to this 
spraying.  The appellant's brother reports that he and his 
sister grew up in a "chemical free environment" on the 
island of Maui, and were never exposed to pesticides or 
herbicides.  He noted that his sister had been treated for 
swollen and red/discolored legs while stationed at Fort 
Lawton-a condition that recurred several times after service 
discharge.  The appellant's sister stated that the appellant 
had had problems with her legs-discoloration and swelling.

Also, in support of her claim, the appellant submitted 
several Internet articles.  An article printed May 2006 
addressed entitlement to VA compensation benefits for Vietnam 
veterans with Waldenstrom's macroglobulinemia.  An article 
printed July 2006 explains the nature and characteristics of 
Waldenstrom's macroglobulinemia, noting that individuals 
usually present with fatigue, weight loss and bleeding 
problems.  An Internet article printed December 2008 
addresses the causes of Waldenstrom's macroglobulinemia.  The 
appellant highlighted the portion that read "(not passed on 
from a parent).  Acquired changed may result form exposure to 
radiation or cancer-causing chemicals.  Most often these 
occur for no apparent reason."  This article also noted that 
lawn herbicides contained high levels of dioxins, and that 
gardeners who used Weed B Gon with silvex, sold across the 
U.S. through 1980 and containing heavy dioxins and furans, 
may present with non-Hodgkin's lymphomas 10 to 20 years 
later.  The article further states that:

Because there is not yet a certain know 
cause of lymphoma, there is no 
identifiably way to prevent its 
occurrence.  However, studies of non-
Hodgkin's lymphomas have linked the 
disease with exposure to certain 
chemicals, such as pesticides, solvents, 
and fertilizers.  Studies of farmers, 
pesticide applicators and other similar 
type occupations for example, have shown 
that non-Hodgkin's lymphoma is linked to 
herbicides and pesticides.

Additionally, the record includes service treatment records.  
On enlistment examination in September 1958, clinical 
evaluation was normal and the appellant had no complaints or 
significant history except for benign breast biopsy in August 
1958.  Weight was 161 pounds.  Service treatment note dated 
May 1959 reflects that the appellant was evaluated for 
irregular menses.  It was noted that she was somewhat obese, 
and had gained 12 pounds in the prior 2.5 months.  Treatment 
note dated March 1960 reflects that the appellant was 
admitted with a 24-hour history of red rash over both lower 
legs, and some areas of her arms.  There was very little 
itching and no other complaints.  By history, the appellant 
had been overweight for many years and lately she had been 
taking D'amphetamine to cut down on her appetite.  Complete 
physical examination at admission was "entirely negative" 
except for erythema of both lower legs with minimal edema of 
both ankles.  There was an area of very mild tenderness at 
the lower end of the tibia and the same rash present on the 
lower portion of both forearms.  Hospital course was bed 
rest, a 1000 calorie diet, and warm saline salts were applied 
to both legs.  The rash gradually started to disappear along 
with discomfort and on the day of discharge the rash was 
practically all gone.  The final diagnosis was dermatitis 
medicamentosa, due to dextroamphetamine sulfate administered 
systemically.  She had been in the hospital for 3 days.

Report of separation examination dated November 1961 reflects 
normal clinical evaluation except for upper left breast 
surgical scar from excised cyst in 1958.  The history portion 
of the examination shows mumps, cramps in legs and tumor, 
cyst, cancer.  The physician's summary noted left breast 
excised cyst in 1958.  Weight was 160 pounds.

The record shows that following service the appellant 
performed office work and worked on a fuel farm, retiring in 
1995.  Medical records show that the appellant was diagnosed 
with Waldenstrom's macroglobulinemia in roughly 2006.

A December 2008 letter from V.S., M.D., reflects, by history, 
that the appellant was exposed to pesticides in service.  The 
physician reported that:

At this point, there have not been any 
definite predisposing factors associated 
with Waldenstrom's.  However, I don't 
think that one can absolutely say that 
her exposure to pesticides did not play 
a role in the development of 
Waldenstrom's.  Perhaps in the future 
pesticides will be identified as a 
factor.

Analysis

Initially, the Board notes the appellant is not a combat 
veteran and does not assert that her claimed disability is 
the result of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

Also, Waldenstrom's macroglobulinemia is not a disease 
subject to presumptive service connection.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(a), (e).  Waldenstrom's 
macroglobulinemia (including lymphoma or non-Hodgkin's 
lymphoma) is not listed as a chronic disease under 38 C.F.R. 
§ 3.309(a); therefore, those provisions addressing 
presumptive service connection based on chronic diseases are 
not applicable in this matter.  Similarly, those provisions 
addressing presumptive service connection for diseases 
associated with exposure to certain herbicide agents are not 
applicable in this matter.  While non-Hodgkin's lymphoma is 
listed as a disease associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.309(e), this section 
states that the listed diseases are presumptively service 
connected if the requirements of § 3.307(a)(6) are met.  
Here, the requirements of § 3.307(a)(6) are not met.  Section 
3.307(a)(6) defines herbicide agent as chemicals used in 
support of the US and allied military operation in the 
Republic of Vietnam between 1962 and 1975.  In this regard, 
section 3.307(a)(6)(iii) states that veterans serving in the 
Republic of Vietnam are presumed to have been exposed during 
such service to an herbicide agent.  In this case, the 
appellant does not allege exposure to herbicide agents from 
service in the Republic of Vietnam, and the record shows no 
such service; therefore, those provisions addressing 
presumptive service connection for diseases associated 
herbicide exposure are inapplicable here.

Notwithstanding, even if a veteran is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for Waldenstrom's macroglobulinemia.

First, Waldenstrom's macroglobulinemia is not shown in 
service and there is no indication that the appellant 
manifested any symptoms of Waldenstrom's macroglobulinemia in 
service or for many years after service.  Service treatment 
records are silent for Waldenstrom's macroglobulinemia, and 
show no weight loss, fatigue, or bleeding problems-the type 
of symptoms associated with those having Waldenstrom's 
macroglobulinemia according to evidence submitted by the 
appellant.

Second, as there were no symptoms of Waldenstrom's 
macroglobulinemia shown in service, the theory of continuity 
of symptomatology is not for application.  The Board 
acknowledges that the appellant was treated for skin rash of 
the legs in service, and accepts her report of some 
recurrence following service.  However, there is no 
indication that skin rash in service was an early 
manifestation or symptoms of Waldenstrom's macroglobulinemia, 
diagnosed several decades after the appellant's service 
discharge.  Skin rash in service was attributed to the 
appellant's use of an oral appetite suppressant which 
resolved without sequelae.  Service separation examination is 
silent for symptoms associated with Waldenstrom's 
macroglobulinemia-such as weight loss, fatigue, and bleeding 
problems.  On the history portion of that examination, the 
appellant denied recent weight gain or loss.

Third, Waldenstrom's macroglobulinemia, diagnosed more than 
40 years after service discharge has not been etiologically 
related to service, including the appellant's report of 
exposure to herbicide and pesticide agents at Fort Lawton.  
The appellant is not competent to opine on the etiology of 
Waldenstrom's macroglobulinemia as this is a complex medical 
question not susceptible to lay observation or knowledge.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Although the appellant provided VA with a private medical 
opinion in this matter, the December 2008 private medical 
opinion does not link the appellant's Waldenstrom's 
macroglobulinemia to service, including her reported exposure 
to herbicide and pesticide agents.  Dr. V.S. merely stated 
that it cannot be stated that her exposure to pesticides did 
not play a role in the development of Waldenstrom's 
macroglobulinemia.  The doctor noted that there are no known 
definite predisposing factors associated with Waldenstrom's 
macroglobulinemia.  The December 2008 medical opinion does 
not tend to show that the appellant's claimed disability is 
attributable to an incident or event of service.  At best, 
the opinion is ambivalent and, therefore, it has diminished 
weight in this matter.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

The appellant attempts to link skin rash in service with 
exposure to chemical agents and ultimately her post service 
diagnosis for Waldenstrom's macroglobulinemia.  The Board has 
considered her theory, but finds that it is not persuasive.  
Her theory is contradicted by the contemporaneous medical 
evidence associated with the treatment of skin rash and 
swelling of the legs in service.  These symptoms were 
attributed to use of an appetite suppressant taken by the 
appellant to aide with weight control problems.  There is no 
competent evidence of record linking Waldenstrom's 
macroglobulinemia with service, to include skin rash and 
swelling of the legs, as well as reported exposure to 
chemical agents (herbicide/pesticide)-and, as indicated 
above, the appellant is not competent to opine on complex 
medical matters.  See Jandreau, supra.

Lastly, the Board notes that there are no historical records 
concerning the use of herbicides and pesticides at Fort 
Lawton during the appellant's period of service.  While the 
appellant's report that she witnessed spraying for weeds and 
insects and the reports of the lay individuals are 
reasonable, this does not establish the incurrence of an 
injury or disease coincident with service resulting in 
disability.  See 38 C.F.R. § 3.303.  The appellant 
essentially argues that she was injured from this spraying.  
However, there is no competent evidence showing any injury to 
the appellant from the spraying-exposure to 
herbicides/pesticides; and there is no competent evidence 
showing disability attributable to the alleged injury, i.e. 
exposure to herbicides/pesticides.  See Jandreau, supra.

The Board has further considered the Internet articles 
submitted by the appellant.  This evidence shows an 
association between herbicides and pesticides containing high 
levels of dioxins and development of non-Hodgkin's lymphomas 
10 to 20 years later.  While the Board notes that medical 
treatise evidence can provide important support when combined 
with the pertinent opinion of a medical professional, there 
is no pertinent opinion of a medical professional which 
supports a link between Waldenstrom's macroglobulinemia and 
service in this case.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
However, here, "plausible causality" is not shown as the 
studies were of farmers, pesticide applicators, and other 
similar type occupations.  Service records show that the 
appellant was a clerk typist-and did not work under 
conditions similar to those of a famer or pesticide 
applicator.  The internet articles-treatise-type evidence-
simply do not provide a connection between the appellant's 
post service diagnosis for Waldenstrom's macroglobulinemia 
and service.  They do not apply to her specific situation and 
thus have diminished probative value.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for Waldenstrom's macroglobulinemia is 
denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


